Exhibit 10.1

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (“Consulting Agreement”) is made as of April 21, 2014
by and between STAG INDUSTRIAL MANAGEMENT, LLC, a Delaware limited liability
company (“STAG Management”), and GREGORY W. SULLIVAN (“Consultant”).  The
Company and the Consultant are referred to herein as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, prior to the date hereof, Consultant was an employee and officer of
STAG Management, STAG Industrial, Inc., STAG Industrial Operating Partnership,
L.P. and certain of their respective affiliates (collectively, the “Company”),
from which positions he resigned effective April 21, 2014; and

 

WHEREAS, STAG Management now desires to retain Consultant to personally perform
certain financial consulting services for the Company on a consultant basis; and

 

WHEREAS, Consultant, as an independent contractor, and not an employee, is
willing to personally provide such financial consulting services to the Company
on the terms and conditions set forth in this Consulting Agreement; and

 

WHEREAS, in exchange for STAG Management’s agreement to retain Consultant on a
consulting basis and pay Consultant the remuneration and other consideration
provided under this Consulting Agreement, Consultant has agreed to resolve and
release any potential claims, disputes, and other matters arising out of
Consultant’s prior employment relationship with the Company and the termination
of that relationship.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1.             Scope of Consulting Agreement.  Consultant shall personally
perform certain financial and other related consultant services on a
non-exclusive basis for the Company, including, without limitation, provide
advice and assistance regarding current or contemplated bank loans, private
placements or other financing matters and provide advice and assistance for such
other matters as may be reasonably required from time to time to, among other
things, facilitate the transition to a new Chief Financial Officer
(collectively, “Services”), as requested and directed by the President of the
Company during the Term.  Consultant is engaged as an independent contractor to
perform the Services and shall perform services as assigned by the President of
the Company.  Consultant shall perform faithfully and diligently all Services
with respect to the Company.  Company and Consultant acknowledge and agree that
performance of the Services may require, from time to time as appropriate, that
Consultant receive support and assistance from certain employees of the Company
who provide accounting, legal and/or asset management services.  Consultant will
undertake his best efforts on behalf of the Company, and will abide by all
applicable federal, state and local laws, regulations or ordinances, in the
performance of the Services.  Company acknowledges that the Consultant’s
relationship with the Company is not exclusive and that, subject to his
compliance with the terms contained herein, Consultant may perform services for
other companies.

 

2.             Term of Consulting Agreement and Termination.  The term of this
Consulting Agreement shall begin on the Effective Date (as defined below in
Paragraph 5) and continue until April 20, 2015 (“Expiration Date”) (the period
beginning with the Effective Date and ending on the Expiration Date shall

 

--------------------------------------------------------------------------------


 

be referred to herein as the “Term”).  Provided, however, that this Consulting
Agreement, and Contractor’s Services hereunder, may be terminated at any time as
provided for in Paragraph 9.

 

3.             Payment for Services.

 

As compensation for Consultant’s performance of the Services and in
consideration of the release provisions of Paragraph 4 hereof, the Consultant
will receive the following (collectively, the “Payments”):

 

(a)           For the Term, the Company shall pay to Consultant a fee of $25,750
a month, such fee to be paid on a bi-monthly basis and payable in accordance
with the normal payroll practices of the Company, less all legally required or
authorized payroll deductions and tax withholdings.   The Company will issue
Consultant an appropriate Form W-2 for these payments.

 

(b)           Consultant will be eligible for a cash bonus payable in
January 2015 (or such later date as the Company pays cash bonuses to its
executive officers) as determined by the Compensation Committee of the Company
in accordance with the bonus criteria it applies to the Company’s executive
officers, with such bonus to be calculated as if the Consultant were an employee
of the Company for the entire calendar year of 2014, and provided that the bonus
shall not exceed $360,180.00, the amount of the bonus the Company paid the
Consultant in January 2014, when Consultant was employed by the Company as Chief
Financial Officer. The Company and Consultant acknowledge that the portion of
the bonus calculation attributable to individual performance of the executives
(which is currently 25% of the calculation) shall be deemed to be at the
50th percentile for the Consultant.

 

(c)           Those long-term incentive plan units (“LTIPs”) granted by the
Company to the Consultant by that certain LTIP Unit Agreement dated April 20,
2011 and by that certain LTIP Unit Agreement dated January 3, 2012 will continue
to vest pursuant to the terms of the underlying LTIP agreements; provided,
however, those LTIP grants will be deemed to be fully vested as of the Effective
Date. Those LTIP grants granted by the Company to the Consultant by that certain
LTIP Unit Agreement dated January 3, 2013 and by that certain LTIP Unit
Agreement dated January 2, 2014 will continue to vest pursuant to the terms of
the underlying LTIP agreements; provided, however, subject to the Consultant not
breaching the terms of this Consulting Agreement, those LTIP grants will fully
vest as of April 20, 2015.

 

(d)           For the Term, the Company shall provide the same health insurance
premium reimbursement, dental, life and disability insurance coverage (subject
to such modifications as are made to such coverage for the Company as a whole)
and parking allowance the Consultant received under his former employment
contract.

 

(e)           On or about September 20, 2014, if the criteria for making award
payments under that certain Amended and Restated 2011Outperformance Program
(“OPP”) are satisfied, the Company will provide the Consultant the full award
payment he would receive as a participant under the OPP if he were still an
employee of the Company, notwithstanding the forfeiture and vesting provisions
set forth in Section 2.4 of the OPP.

 

(g)           The Company will reimburse Consultant for his reasonable legal
expenses incurred in negotiating this Consulting Agreement and related matters,
in an amount not to exceed $5,000.00.

 

(h)           Notwithstanding the death or disability of the Consultant during
the Term, the Company will be obliged to make the Payments to Consultant, or in
the event of his death, to his estate, except for the Payments listed in
subsection (d) that will cease at Consultant’s death.

 

2

--------------------------------------------------------------------------------


 

4.             Release.  In consideration of the consulting relationship and the
Payments and benefits set forth in this Consulting Agreement, Consultant, for
Consultant, Consultant’s heirs, administrators, representatives, executors,
successors, and assigns (collectively, the “Consultant Releasors”), does hereby
irrevocably and unconditionally release, acquit, and forever discharge the
Company, STAG Industrial, Inc., STAG Industrial Operating Partnership, L.P., and
their current and former parents, subsidiaries,  affiliates, divisions,
successors, assigns, trustees, officers, directors, owners, partners, agents,
parents, employees, including without limitation all persons acting by, through,
under, or in concert with any of them (collectively, the “Company Releasees”)
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts, and expenses (including
attorneys’ fees and costs) of any nature whatsoever, known or unknown, whether
in law or equity and whether arising under federal, state, or local law that the
Consultant Releasors had, now have, or may hereafter claim to have had against
each or any of the Company Releasees by reason of any matter, cause, or thing
occurring, done, or omitted to be done from the beginning of the world until the
date hereof.  Without limitation, this Consulting Agreement includes a knowing
and voluntary waiver of any and all rights, claims, and causes of action for
discrimination based upon race, color, ethnicity, sex, national origin,
religion, disability, and age (including without limitation under the Age
Discrimination in Employment Act of 1967 as amended by the Older Workers Benefit
Protection Act (“ADEA”), Title VII of the Civil Rights Act of 1964 as amended by
the Civil Rights Act of 1991, the Equal Pay Act of 1962, the Americans with
Disabilities Act of 1990, and any other federal, state, or local
anti-discrimination law) or any other unlawful criterion or circumstance, and
any claims arising under common law, including breach of contract claims
relating to Consultant’s prior employment with any Company Releasee, including a
full release of any and all claims under that certain Executive Employment
Agreement dated April 20, 2011.  Consultant is not waiving or releasing any
claims that may arise after Consultant executes this Consulting Agreement.

 

Nothing in this Consulting Agreement is intended to interfere with Consultant’s
right to file a charge with the Equal Employment Opportunity Commission in
connection with any claim Consultant believes Consultant may have against the
Company Releasees.  However, by executing this Consulting Agreement, the
Consultant hereby waives the right to recover damages, injunctive or equitable
relief, or any other type of remedy in any proceeding that the Consultant may
bring before the Equal Employment Opportunity Commission or any state human
rights commission or in any proceeding brought by the Equal Employment
Opportunity Commission or any state human rights commission on the Consultant’s
behalf.  In addition, this Consulting Agreement is not intended to interfere
with the Consultant’s right to challenge that this waiver of any and all ADEA
claims pursuant to this Consulting Agreement is a knowing and voluntary waiver,
although the Consultant, by signing below, specifically represents to the
Company that Consultant has entered into this Consulting Agreement knowingly and
voluntarily.

 

Consultant acknowledges that this Consulting Agreement does not constitute an
admission by any of the Company Releasees of any unlawful acts or of any
violation of federal, state, or local laws.  The parties to this Consulting
Agreement expressly deny any such unlawful act or violation.

 

The Consultant acknowledges and agrees that, if Consultant should hereafter make
any claim or demand or commence or threaten to commence any action, claim, or
proceeding against the Company Releasees with respect to any cause, matter, or
thing which is the subject of the release under Paragraph 4 of this Consulting
Agreement, this Consulting Agreement may be raised as a complete bar to any such
action, claim, or proceeding, and the applicable Company Releasee(s) may recover
from the Consultant all expenses and costs incurred in connection with such
action, claim, or proceeding, including attorneys’ fees.

 

In addition, for purposes of this Consulting Agreement, Consultant represents
that Consultant is not aware of any claims against the Company Releasees.

 

3

--------------------------------------------------------------------------------


 

5.             Period of Consideration and Right to Revoke.  The Consultant
understands that he should consult with an attorney prior to executing this
Consulting Agreement.  The Consultant further acknowledges that he has
twenty-one (21) days to consider this Consulting Agreement and his decision to
enter into it.  In addition, the Consultant has a period of seven (7) days
following the execution of this Consulting Agreement during which the Consultant
may revoke this Consulting Agreement by sending written notification of such
revocation to the Company.  Should Consultant exercise his right to revoke
during the seven-day revocation period, this entire Consulting Agreement will
become null and void, and neither Consultant nor Company will have any rights or
obligations under it.  If Consultant does not revoke the Consulting Agreement
within seven (7) days, it will become effective and enforceable on the eighth
day after Consultant signs it (the “Effective Date”).

 

6.             Mutual Non-Disparagement.  During the Term, Consultant shall not
disclose confidential or negative non-public information regarding, or take any
action materially detrimental to the reputation of, the Company or any of its
directors, officers, employees, investors, shareholders or advisors and any
affiliates of any of the foregoing (collectively, the “Company Affiliates”); 
provided, however, that nothing contained herein shall affect any legal
obligation of Consultant to respond to mandatory governmental inquiries
concerning the Company Affiliates or to act in accordance with, or to establish,
his rights under this Consulting Agreement.  Consultant and Company likewise
agree that no one acting with the actual authority of Company shall disclose
negative non-public information regarding, or take any action materially
detrimental to the reputation of, Consultant;  provided, however, that nothing
contained herein shall affect any legal obligation of the Company Affiliates to
respond to mandatory governmental inquiries concerning Consultant or to act in
accordance with, or to establish, the rights of the Company Affiliates under
this Consulting Agreement.

 

7.             Non-Disclosure Of Proprietary Information.  Consultant agrees to
keep confidential and not disclose any proprietary information related to the
Company unless such information (a) becomes public knowledge through no fault of
Consultant or (b) has been developed independently without any reference to any
information obtained during Consultant’s prior or current employment with the
Company or (c) must be disclosed in response to a valid order by a court or
government agency or is otherwise required by law.  Such proprietary information
includes, without limitation, information about financial or marketing matters,
costs, strategies, plans for future development, and any other information about
or owned by the Company of a similar nature.  Consultant hereby expressly
covenants and agrees that, anytime during the Term or after termination or
expiration of this Consulting Agreement, Consultant shall not use, furnish, or
disclose any proprietary information to any other person, corporation,
association, or entity without the prior written consent of the Company, which
the Company may give or withhold in its sole discretion.  Within five
(5) business days after termination of the Consulting Agreement, Consultant
shall return all proprietary information of the Company, if any.  The Consultant
acknowledges that he is subject to the Company’s insider trading policy during
the term of this Consulting Agreement.  Consultant further acknowledges that he
will be subject to Section 16 of the Securities and Exchange Act of 1934, as
amended (“Section 16”), for up to a 6-month period beginning upon the Effective
Date and ending on October 21, 2014 with respect to certain matters such as the
short-swing profit rule; provided, however, upon the commencement of the Term,
Consultant shall no longer be required to file Form 4s.

 

8.             No Competition and No Conflict of Interest.  During the Term,
Consultant must not engage in any work, paid or unpaid, that competes with or
creates an actual conflict of interest with the essential business-related
interests of the Company where such competition or conflict would  have a
material adverse effect on the Company’s financial condition or reputation.  In
addition, Consultant agrees not to refer any tenant or potential tenant of
Company to competitors of the Company, without obtaining the Company’s prior
written consent, during the Term.

 

4

--------------------------------------------------------------------------------


 

9.             Termination.

 

(a)           By Consultant.  Consultant may terminate this Consulting Agreement
upon at least seven (7) days prior written notice of termination to Company.  If
the Consultant terminates the Consulting Agreement, Company shall have no
liability for the Payments in Paragraph 3(a) through (h) beyond the effective
date of such termination, but the release provided by Consultant in Paragraph 4
shall remain in full force and effect.

 

(b)           By Company.  Company may terminate this Consulting Agreement for
Cause.  If the Company terminates the Consulting Agreement pursuant to this
Paragraph 9(b), Company shall have no liability for the Payments in Paragraph
3(a) through (h) beyond the effective date of such termination, but the release
provided by Consultant in Paragraph 4 shall remain in full force and effect.  As
used herein, “Cause” means Consultant: (i) has misappropriated, stolen, or
embezzled funds or property from the Company; (ii) has been charged with a
felony which, in the reasonable opinion of the Company, brings Consultant into
disrepute or is likely to cause material harm to the Company’s business,
customer, or tenant relations, financial condition, or prospects; (iii) has,
notwithstanding not less than 30 days’ prior written notice from the Company,
willfully and persistently failed to perform his duties as set forth in
Paragraph 1 of this Agreement in a manner satisfactory to the Company in its
reasonable discretion exercised in good faith; or (iv) has violated the
provisions of Paragraph 6, 7, or 8 hereof.

 

10.          Miscellaneous Provisions.

 

(a)           Section 409A.  This Consulting Agreement and the amounts payable
and other benefits provided under this Consulting Agreement are intended to
comply with, or otherwise be exempt from, Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), after giving effect to the exemptions
in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12).  This Consulting
Agreement shall be administered, interpreted and construed in a manner
consistent with Section 409A.  If any provision of this Consulting Agreement is
found not to comply with, or otherwise not be exempt from, the provisions of
Section 409A, it shall be modified and given effect, in the sole discretion of
the Company and without requiring the Consultant’s consent, in such manner as
the Company determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Section 409A; provided, however, that in
exercising this discretion, the Company shall modify this Consulting Agreement
in the least restrictive manner necessary.  Each payment under this Consulting
Agreement shall be treated as a separate identified payment for purposes of
Section 409A.

 

With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Consultant, as specified under this Consulting Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following limitations:  (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year; (ii) the reimbursement of an eligible expense shall
be made as specified in this Consulting Agreement and in no event later than the
end of the year after the year in which such expense was incurred and (iii) the
right to reimbursement or in-kind benefit shall not be subject to liquidation or
exchange for another benefit.

 

If a payment obligation under this Consulting Agreement arises on account of the
Consultant’s separation of employment and such payment obligation constitutes
“deferred compensation” (as defined under Treasury Regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
section 1.409A-1(b)(3) through (b)(12)), it shall be payable only after the
Consultant’s separation from service (as defined in Treasury Regulation section
1.409A-1(h)); provided, however, that if the Consultant is a specified employee
(as defined in Treasury Regulation section 1.409A-1(i)), any

 

5

--------------------------------------------------------------------------------


 

payment that is scheduled to be paid within six months after such separation
from service shall accrue without interest and shall be paid on the first day of
the seventh month beginning after the date of the Consultant’s separation from
service or, if earlier, within fifteen days after the appointment of the
personal representative or executor of the Consultant’s estate following the
Consultant’s death.

 

Consultant agrees and acknowledges that he and his counsel have had the
opportunity to assess the tax consequences of this Consulting Agreement and the
Payments to be provided under it and that he shall be solely responsible for all
tax consequences.  Consultant further acknowledges and agrees that the Company
has no obligation to indemnify or otherwise reimburse or provide additional
compensation or benefits to Consultant for any penalties, interest, or adverse
tax consequences arising under Section 409A.

 

(b)           Agency.  The Company and Consultant agree that this Consulting
Agreement is not intended to create a principal and agent relationship of any
kind between the Company and Consultant.  The Company and Consultant agree not
to contract any obligation in the name of the other.

 

(c)           Independent Contractor.  It is understood that Consultant will be
an independent contractor, not an employee, of the Company, and nothing
contained in this Consulting Agreement shall be construed to create the
relationship of employer and employee between the Parties.  As an independent
contractor, Consultant shall not be eligible to participate in any of the
Company’s fringe benefit programs except as set forth herein, nor shall he be
entitled to workers’ compensation coverage by the Company by virtue of this
Consulting Agreement or any services provided by him hereunder.

 

(d)           Best Efforts.  Consultant and the Company each agree that he or it
will at all times exercise his or its best efforts to perform the Services
contemplated and the obligations described hereunder with a high degree of
competence, with good faith, and in an exemplary fashion and that he or it will
conduct himself or itself in a manner intended and reasonably designed to
promote and preserve the goodwill and reputation of the other.  All work product
created by Consultant is subject to approval of the Company.  The Company
assumes responsibility for the use and the result of any recommendations or work
product provided by Consultant under this Consulting Agreement.

 

(e)           Compliance with Law.  Consultant agrees that, in performing
Services hereunder, he shall at all times be in full compliance with all laws,
rules, and regulations applicable to the Services performed hereunder.

 

(f)            Waiver.  The failure of either Party to insist upon strict
performance of any of the terms or provisions of this Consulting Agreement or to
exercise any rights or remedies contained in this Consulting Agreement shall not
be construed as a waiver or as a relinquishment for the future of such terms,
provisions, rights, or remedies.  Neither this Consulting Agreement nor any of
its provisions may be changed, waived, or discharged, except by an instrument in
writing signed by all Parties.

 

(g)           Governing Law.  It is the intent of the Parties hereto that all
questions with respect to the construction of this Consulting Agreement and the
rights and liabilities of the parties shall be determined in accordance with the
applicable provisions of the laws of the Commonwealth of Massachusetts
regardless of Massachusetts’ choice of law provisions.

 

(h)           Arbitration.  The parties expressly agree that all disputes or
controversies arising out of this Consulting Agreement, its performance, or the
alleged breach thereof, if not disposed of by agreement, shall be resolved by
arbitration in accordance with this section. Either party must demand such
arbitration only within three (3) months after the controversy arises by sending
a notice of demand to arbitrate to the American Arbitration Association (the
“Association”), with a copy thereof to the other party. The dispute shall then
be arbitrated by a three-arbitrator panel pursuant to the Commercial Rules of

 

6

--------------------------------------------------------------------------------


 

the Association at the Association office in Boston, Massachusetts. In the
disposition of the dispute, the arbitrators shall be governed by the express
terms of this Consulting Agreement and otherwise by the laws of the Commonwealth
of Massachusetts which shall govern the interpretation of the Consulting
Agreement. The decision of the arbitrators shall be final and conclusive on the
parties and shall be a bar to any suit, action or proceeding instituted in any
federal, state or local court or before any administrative tribunal.
Notwithstanding the foregoing, judgment on any award by the arbitrators may be
entered in any court of competent jurisdiction. This arbitration provision shall
survive any expiration or termination of the Consulting Agreement. The parties
agree to each pay one-half of the costs, fees and expenses incurred by or
payable to the Association in relation to the arbitration; provided, however,
each party hereto shall pay the costs, fees and expenses incurred by or payable
to its respective legal counsel.

 

(i)            Entire Agreement/Amendments.  This Consulting Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof, supersedes all prior understandings and writings concerning the
subject matter hereof (including but not limited to that certain Executive
Employment Agreement dated April 20, 2011), and may be amended or modified only
by a writing signed by the parties.  If any term of this Consulting Agreement,
or the application hereof to any person, entity, or circumstances, shall to any
extent be invalid or unenforceable, the remainder of this Consulting Agreement,
or the application of such term to persons, entities, or circumstances other
than those as to which it is invalid or unenforceable, shall not be affected
thereby, and each term of this Consulting Agreement shall be valid and
enforceable to the fullest extent permitted by law.

 

(j)            Method of Acceptance; Signatures.  This Consultant Agreement
cannot be accepted or executed by Consultant prior to April 21, 2014. This
Consulting Agreement may be executed in one or more counterparts, and each
counterpart shall, for all purposes, be deemed to be an original, and all such
counterparts shall together constitute one and the same instrument.  Any party’s
signature on this Agreement that is transmitted by facsimile or electronic means
shall be deemed to be an original.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement.

 

 

 

STAG INDUSTRIAL MANAGEMENT, LLC

 

 

 

 

 

 

Date:

April 15, 2014

 

By:

/s/ Benjamin S. Butcher

 

 

Benjamin S. Butcher

 

 

President

 

 

 

 

 

GREGORY W. SULLIVAN

 

 

 

 

 

 

Date:

April 21, 2014

 

By:

/s/ Gregory W. Sullivan

 

 

Gregory W. Sullivan

 

 

Independent Contractor

 

8

--------------------------------------------------------------------------------